 



Exhibit 10.52
RESEARCH & BUSINESS DEVELOPMENT AGREEMENT
Effective as of
December 1, 2007
among
Photon Dynamics Inc.,
Lam Toshima Solar LLC,
Dr. Kam Law
and
Masato Toshima LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page ARTICLE 1
        Definitions
    1  
 
           
Section 1.01.
  Definitions     1  
Section 1.02.
  Other Definitional and Interpretative Provisions     4  
 
            ARTICLE 2
        Scope of Research & Business Development
    4  
 
           
Section 2.01.
  Responsibilities and Funding     4  
Section 2.02.
  Steering Committee     6  
Section 2.03.
  Human Resources     4  
 
            ARTICLE 3
        Intellectual Property Rights
    8  
 
           
Section 3.01.
  Rights in Background IP and Program IP     8  
Section 3.02.
  Licensing and Option of Background IP and Program IP     9  
Section 3.03.
  Termination of Option     11  
Section 3.04.
  Right of First Offer     11  
Section 3.05.
  Option on Fields of Use     12  
 
            ARTICLE 4
        Program Budget and Payment
    13  
 
           
Section 4.01.
  Program Budget     13  
 
            ARTICLE 5
        Confidentiality
    14  
 
           
Section 5.01.
  Confidential Information     14  
Section 5.02.
  Restricted Use     14  
 
            ARTICLE 6
        Representations and Warranties
    15  
 
           
Section 6.01.
  Representations of Both Parties     15  
Section 6.02.
  Representations by LTS     15  
Section 6.03.
  No Representation by Principals     16  
 
            ARTICLE 7
        Term and Termination
    16  
 
           
Section 7.01.
  Term     16  
Section 7.02.
  Termination for Cause     16  

 



--------------------------------------------------------------------------------



 



                      Page
 
           
Section 7.03.
  Survival of Work Plans     17  
Section 7.04.
  Survival     18  
 
            ARTICLE 8
        Indemnification
    18  
 
           
Section 8.01.
  Indemnification for Research & Business Development and Development     18  
Section 8.02.
  LIMITATION OF LIABILITY     18  
Section 8.03.
  Notice of Claim     18  
 
            ARTICLE 9
        IP Protection and Enforcement
    18  
 
           
Section 9.01.
  Prosecution and Protection of Inventions in Program IP     18  
 
            ARTICLE 10
        Miscellaneous
    20  
 
           
Section 10.01.
  Dispute Resolution     20  
Section 10.02.
  Non-solicitation     22  
Section 10.03.
  Assignment     22  
Section 10.04.
  Independent Contractors     22  
Section 10.05.
  Severability     22  
Section 10.06.
  Entire Agreement     22  
Section 10.07.
  No Waiver     23  
Section 10.08.
  Force Majeure     23  
Section 10.09.
  Notices     23  
Section 10.10.
  Counterparts     23  
 
           
Schedule A
  Work Plan        
Schedule B
  Program Budget and Payment        
 
           
Appendix 1
  Confidentiality Acknowledgement        
Appendix 2
  Escrow Agreement        

 



--------------------------------------------------------------------------------



 



RESEARCH & BUSINESS DEVELOPMENT AGREEMENT
     THIS RESEARCH & BUSINESS DEVELOPMENT effective December 1, 2007 (the
“Effective Date”) by and among (i) Photon Dynamics, Inc., a California
corporation (“PDI”) having its principal offices located at 5970 Optical Court,
San Jose, CA 95138, (ii) Lam Toshima Solar LLC (“LTS”), a California corporation
having its address of correspondence at 5502 Sunset Hills Court, San Jose, CA
95138 (iii) Dr. Kam Law, a member of LTS and (iv) Toshima, LLC, a member of LTS
(each a “Principal” and together the “Principals”) (each, a “Party” and
together, the “Parties”).
WITNESSETH:
     WHEREAS, the Parties wish to enter into a collaborative research and
business development program under which LTS, including the Principals, and PDI
will collaborate for the purpose of validating and undertaking the initial
commercialization of the cover IP and machine schema for coating crystalline and
polycrystalline substrates with SiNx anti-reflective coatings for the creation
of silicon photovoltaics used to convert light into electricity (the “Research &
Business Development Program”).
     NOW, THEREFORE, in consideration of the promises and the respective
representations, warranties, covenants, and agreements set forth herein, the
Parties hereto agree as follows:
ARTICLE 1
Definitions
     Section 1.01 . Definitions.
     (a) The following terms shall be used in this Agreement with the following
meanings:
     “12-Month Funding Point” means the date that is 12 months from the
Effective Date.
     “Affiliate” means with respect to any person, any other person controlling,
controlled by or under common control with such person. As used herein,
“control” (and the derivative terms “controlling” and “controlled”) means the
direct or indirect ownership or more than fifty percent (50%) of the equity
securities or other ownership interests and voting rights of, and the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract or otherwise. No Party or its Affiliates shall by reason
of this Agreement be deemed to be an affiliate of the other Party or its
Affiliates. The term “affiliated” shall have a corresponding meaning.
     “Area of Responsibility” means each area of the Research & Business
Development Program in which one Party has primary responsibility for directing,
carrying out or performing the Research & Business Development Program.

1



--------------------------------------------------------------------------------



 



     “Background IP” means (i) the PECVD Chamber IP and machine processes and
(ii) any other IP owned or controlled by the Principals or by LTS that is
integrated, developed or commercialized under the Research & Business
Development Program, including machine processes and designs (other than the
Program IP).
     “Confidential Information” means (i) the existence and terms of this
Agreement and (ii) any non-public, confidential or proprietary information
relating to a disclosing Party, whether or not technical in nature, including
any that is designated by the disclosing Party as Confidential Information at
the time of its disclosure, either by a written or visual confidentiality
designation, or otherwise if such information would, under the circumstances,
appear to a reasonable person to be confidential or proprietary. Notwithstanding
the foregoing, “Confidential Information” does not include information,
technical data or know-how which: (i) is in the public domain at the time of
disclosure or becomes available thereafter to the public without restriction,
and in either case not as a result of the act or omission of the receiving
Party; (ii) is rightfully obtained by the receiving Party from a third party
without restriction as to disclosure; (iii) is lawfully in the possession of the
receiving Party at the time of disclosure by the disclosing Party and not
otherwise subject to restriction on disclosure; (iv) is approved for disclosure
by prior written authorization of the disclosing Party; or (v) is developed
independently and separately by either Party without use of the disclosing
Party’s Confidential Information.
     “Fair Market Value” means a sum equal to the fair market value of the right
to be granted a fully paid up, irrevocable, worldwide and perpetual commercial
license within the Field of Use under the Background IP and the Program IP,
which such. Fair Value shall be determined in accordance with Sections 3.02(d)
and 10.01.
     “Field of Use” means application of coatings for crystalline and
poly-crystalline photovoltaics.
     “Intellectual Property” means any or all of the following and all statutory
and/or common law rights throughout the world in, arising out of, or associated
therewith: (i) all patents and applications therefore and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof; (ii) all inventions (whether patentable or not)
retained as confidential information, confidential invention disclosures,
confidential improvements, and all other trade secrets; (iii) all works of
authorship, copyrights, mask works, copyright and mask work registrations and
applications and all industrial designs and design rights and any registrations
and applications therefor; and (iv) any similar, corresponding or equivalent
rights to any of the foregoing.
     “Milestones” means the deliverables set out in the Work Plan that each
Party is required produce on or prior to the dates set out in the Work Plan.
     “Patents” mean all foreign and domestic patent applications (including,
without limitation, all provisional, divisional, substitution, continuation and
continuation in-part applications, and all foreign counterparts thereof) and all
foreign and domestic patents

2



--------------------------------------------------------------------------------



 



(including without limitation, extensions, reissues, reexaminations, renewals,
inventors certificates and foreign counterparts thereof).
     “PDI Interest” is the percentage determined by Section 3.02(c).
     “PECVD Chamber IP” means all rights to and in: US Patent Application serial
no. 11/826,336, Japanese patent application serial no. JAPAN 2007-39923
02/20/2007, and Japanese patent application serial no. JAPAN 2007-274792 (PECVD
System Architecture) any and all other counterparts thereof worldwide, any and
all related patent applications and patents sharing common priority therewith,
and all inventions and other technology disclosed therein; as well as any
improvements thereto within the Field of Use.
     “Program Budget” means the funding to be provided by PDI for the Research &
Business Development Program under this Agreement, as further defined in
Section 2.01.
     “Program IP” means all Intellectual Property rights created, developed or
otherwise acquired by any Party in the course of carrying out the Research &
Business Development Program during the Term of this Agreement.
     “Work Plan” means the work plan set forth in Schedule A to this Agreement.
     (b) Each of the following terms is defined in the Section set forth
opposite such term:

      Term   Section 12-MP   2.01(a) 18-MP   2.01(a) Agreement   Preamble
Confidentiality Acknowledgement   2.03(a) Cure Period   7.02 Dispute   2.02(b)
Effective Date   Preamble Exercise Date   3.02(b) Initial Term   7.01 LTS  
Preamble Negotiation Period   3.02(b) Option IP   3.02(b) Option Period  
3.02(b) Party(ies)   Preamble

3



--------------------------------------------------------------------------------



 



      Term   Section PDI   Preamble Principal(s)   Preamble Renewal Term   7.01
Steering Committee   2.02(a) Research & Business Development Program   Preamble
Term   7.01

     Section 1.02 . Other Definitional and Interpretative Provisions. Unless
specified otherwise, in this Agreement the obligations of any party consisting
of more than one person are joint and several. The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified. All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import. “Writing,” “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.
ARTICLE 2
Scope of Research & Business Development
     Section 2.01 . Responsibilities and Funding.
     (a) Scope:
     (i) The Parties will collaborate in the Research & Business Development and
development program set forth in the Work Plan (Exhibit A), which sets out in
detail each Party’s responsibilities with respect to performing and/or
supporting specific Research & Business Development-oriented activities.

4



--------------------------------------------------------------------------------



 



     (ii) Without limitation to the Work Plan and subject to the terms of this
Agreement, PDI will provide a Program Budget of up to $5 million. The Program
Budget will be made up of an initial sum of $2 million and, subject to
Sections 2.01(a)(iv) and (iv), a further sum of $3 million in two installments
of $1.5 million each, payable to or usable by LTS in accordance with
Section 4.01. In exchange for the Program Budget and PDI’s other obligations
under this Agreement, the Principals and LTS will conduct the Research &
Business Development Program and other development activities with PDI to
validate and commercialize the PECVD Chamber IP in the Field of Use.
     (iii) The Research & Business Development Program is divided into two
stages: the 12-month program beginning on the Effective Date and ending
12 months after the Effective Date (“12-MP”) and the 18-month program beginning
on the day after the end of the 12-MP and ending 18 months after the end of the
12-MP (“18-MP”). During 12-MP, PDI will make up to $2 million of the Project
Budget available for the Research & Business Development Program and LTS and the
Principals will attempt, with best efforts, to achieve the Milestones allocated
to the 12-MP in the Work Plan. At the end of the 9th month during the 12-MP, the
Steering Committee will hold a progress review and, thereafter, PDI will inform
LTS of whether it has a general intention of continued funding beyond the 12-MP,
based on the results to date. For the avoidance of doubt, the Research &
Business Development Program will terminate 30 months from the Effective Date.
     (iv) On the date of the 12-Month Funding Point, the Steering Committee will
determine whether LTS has met the 12-MP Milestones. If, at that date, LTS has:
     (A) met all of the 12-MP Milestones, then, subject to Section 3.02(c)(i),
PDI shall provide or make available up to a further $1.5 million to LTS for the
purposes of the Research & Business Development Program; or
     (B) failed to meet all the 12-MP Milestones, then PDI may:
     (1) subject to Section 3.02(c)(ii), provide or make available up to a
further $1.5 million to LTS for the purposes of the Research & Business
Development Program; or
     (2) terminate the Research & Business Development Program with 90 days’
notice to LTS.
     (v) Provided PDI has not terminated the Research & Business Development
Program in accordance with Section 2.01(a)(iv)(B)(2) above, then, during the
18-MP, the Parties will focus on the commercialization of a product in the Field
of Use embodying the PECVD Chamber IP and the Program IP, as further set out in
the Work Plan.

5



--------------------------------------------------------------------------------



 



     (vi) If, after the 18-MP, LTS requires more than the initial $3.5 million
made available to LTS by PDI to conduct the Research & Business Development
Program, LTS shall notify PDI and PDI shall have a first right of refusal to
provide LTS an additional $1.5 million for use only in relation to the Research
& Business Development Program, in accordance with Section 3.04, as if the
process for exercising the right to the Crystalline License was a right to
provide further funds for the Research & Business Development Program provided
that any such further funding will be subject to the terms of Section 3.02(c).
     (b) Work Plan:
     The Parties agree to perform each Area of Responsibility assigned to them,
individually or collectively, in the Work Plan. However, each Party will provide
the other with non-financial cooperation in all Areas of Responsibility and in
every area of the Research & Business Development Program. The initial Areas of
Responsibility are set forth in the Work Plan set out at Schedule A, but the
Parties acknowledge that further specification of those initial Areas of
Responsibility shall be agreed between them, from time to time, as necessary
during the Term. Prior to the commencement of any additional Area of
Responsibility, the Parties shall amend or supplement the Work Plan specifying,
among other things, whether such Area of Responsibility is a PDI Area of
Responsibility or a LTS Area of Responsibility, and the related Research &
Business Development objectives, work plans and budgets. The Parties agree that
none of the Work Plan is or will be binding or effective unless and until this
Agreement has been approved by the Steering Committee. Upon obtaining the
approval of the Steering Committee, the Work Plan shall be binding and shall be
deemed to be incorporated into this Agreement in its entirety, with respect to
the Research & Business Development Program. Any amendments to the Work Plan
shall require unanimous approval of the Steering Committee.
     (c) Conflict:
     If the provisions of a Work Plan conflict with the provisions of this
Agreement, the provisions of the Work Plan shall govern solely to the extent of
any such conflict.
     (d) Activity Reports:
     The Parties shall promptly communicate to each other all developments
related to the Research & Business Development Program. Activity reports shall
be exchanged on a monthly basis by the Parties. The Steering Committee shall
determine the timing and the content of the activity reports.
     Section 2.02 . Steering Committee
     (a) Composition and Responsibilities:
There shall be a committee (“Steering Committee”) consisting of the 3 committee
members set out below or their replacements from time to time:

6



--------------------------------------------------------------------------------



 



     (i) Mr. Wendell Blonigan PDI representative
     (ii) Mr. Kam Law LTS representative
     (iii) Mr. Matso Toshima LTS representative
     The Steering Committee shall be responsible for the direction, coordination
and oversight of all research and business development with respect to the
Research & Business Development Program including the following:
     (i) prioritization of research and business development activities and
allocation of resources among each Area of Responsibility;
     (ii) monitoring the results of each Area of Responsibility;
     (iii) administering the Program Budget; and
     (iv) such other responsibilities as may be assigned to it by the Parties.
     (b) Procedures:
     The Steering Committee shall establish procedures to govern the conduct of
its meetings including the frequency of regular meetings, the calling of special
meetings, advance notice of meeting agendas and the keeping of minutes of its
meetings. The Steering Committee shall meet at least quarterly.
     (c) Disputes:
     If any dispute arises between PDI, LTS and the Principals (or any of them)
in relation to the Research & Business Development Program (“Dispute”) and those
Parties are unable to resolve the Dispute between themselves within 30 days, the
Dispute will be referred to the Steering Committee, which shall be the initial
forum for dispute resolution. The Steering Committee shall operate, and attempt
to resolve any Disputes, by consensus. If the Steering Committee is unable to
resolve a Dispute regarding any issue presented to it (or arising within the
Steering Committee), such Dispute will be referred to designated senior officers
of the Parties for good faith resolution, for a period of 30 days, pursuant to
Section 10.01(a)(i) below. If such Dispute is not resolved by the end of such
30 day period, then either Party shall be free to pursue any legal or equitable
remedy available to it, in accordance with Section 10.01(b) below.
     Section 2.03. Human Resources.
     (a) LTS Principals and Staff:
     (i) The Principals will be the main investigators and will be responsible
for day to day management of the program Research & Business Development Program
for the Term and LTS agrees that this is an essential term of this Agreement.

7



--------------------------------------------------------------------------------



 



     (ii) LTS may engage additional staff, including employees and contractors,
to assist with performing its obligations under the Research & Business
Development Program, provided that:
     (A) those employees and contractors execute a confidentiality
acknowledgement that will be substantially in the form attached as Appendix 1
(“Confidentiality Acknowledgement”) (an original of which will be provided to
PDI); and
     (B) all LTS employees and contractors comply with all of PDI’s policies,
rules and directions in relation to the Research & Business Development Program
and while on any of PDI’s premises.
     (b) PDI Human Resources:
     PDI will make its employees available to LTS for the purposes of the
Research & Business Development Program and the fully burdened costs incurred by
PDI in association with these employees shall be charged against the Program
Budget. Mr. Wendell Blonigan will devote such time as is reasonable to fulfill
his duties on the Steering Committee.
ARTICLE 3
Intellectual Property Rights
     Section 3.01 . Rights in Background IP and Program IP.
     (a) Ownership of Background IP:
     Except as otherwise provided herein, (i) LTS and its Principals shall
retain sole right, title and interest to their Background IP and (ii) this
Agreement shall not confer to PDI any rights in the Background IP of LTS and the
Principals.
     (b) Ownership of Research & Business Development Program IP:
     (i) Subject to Section 3.02, all right, title and interest in the Program
IP will automatically vest in LTS, irrespective of which Party created,
developed or acquired that Intellectual Property.
     (ii) To the extent that the Program IP does not vest automatically in LTS
by operation of law or by this Agreement, subject to Section 3.02, PDI hereby
assigns all its right, title and interest in the Program IP to LTS.
     (iii) PDI undertakes to do all reasonable things that are reasonably
necessary in order to perfect LTS’ title to the Program IP.
     (iv) If PDI terminates the Research & Business Development Program at any
time and any Intellectual Property owned by PDI has been incorporated into the
Program IP without the knowledge and agreement of LTS, then LTS will

8



--------------------------------------------------------------------------------



 



be provided with a royalty-free, non-exclusive license to use such Intellectual
Property, such license to be limited to the Field of Use. For any use by LTS of
the Intellectual Property owned by PDI outside of the Field of Use, the Parties
shall negotiate, in good faith, commercial terms to compensate PDI for the use
of the PDI Intellectual Property.
     (c) Ownership of Non-Research & Business Development Program IP:
     Except as otherwise provided herein, PDI shall retain sole right, title and
interest to all its Intellectual Property, except for the Program IP. This
Agreement shall not confer any rights to LTS and the Principals (or either of
them) in respect of such PDI Intellectual Property.
     (d) Program IP Escrow:
     (i) Upon the conclusion of the Research & Business Development Program and
throughout the term of the Research & Business Development Program, LTS will
place into escrow with the Escrow Agent all the Program IP then in existence,
including all supporting documents and materials and will, for the Term of this
Agreement, continue to provide any supplemental Program IP, including any
improvements, modification or developments thereto created as part of the
Research & Business Development Program or with resources from the Program
Budget.
     (ii) The agreement with the Escrow Agent will be substantially in the form
attached as Appendix 2 and the Program IP will be released to PDI if (A) LTS and
the Principals (or either of them) commit a material breach of this Agreement
that remains uncured for the Cure Period or (B) LTS or the Principals become
insolvent or unable to pay their respective debts as they fall due, make an
assignment for the benefit of creditors or become subject to any bankruptcy or
insolvency proceedings under federal, state or foreign statutes which is not
rescinded or dismissed within the Cure Period.
     (iii) In the event that the Program IP is released to PDI due to the
physical incapacity of either of the Principals and LTS unable to continue the
Research & Business Development Program, the Program IP will be subject to a
royalty bearing license to PDI to be negotiated in good faith on reasonable
commercial terms at such a time.
     Section 3.02 . Licensing and Option of Background IP and Program IP.
     (a) Grant of License to Background IP:
     LTS hereby grants to PDI a worldwide, royalty free, irrevocable, perpetual
and non-exclusive license to use its Background IP solely for the purposes of
Research & Business Development Program, as directed by LTS.
     (b) Grant of Option:

9



--------------------------------------------------------------------------------



 



     LTS hereby grants to PDI an exclusive option to acquire a fully paid up,
irrevocable, perpetual, transferable, sub-licensable, world-wide exclusive
license under the Program IP and the Background IP (together the “Option IP”)
within the Field of Use for the price applicable at the date the Option is
exercised by PDI (“Exercise Date”) (the “Option”).The price for such license is
a sum equal to the Fair Market Value on the Exercise Date, multiplied by the
percentage that is determined by subtracting the PDI Interest from 100%. The
price for such license is payable by PDI to LTS by means of a lump sum cash
payment to LTS, or on other mutually agreed upon terms from time to time.
     (c) PDI Interest:
     The PDI Interest will be initially be 22.5% provided that if, at the
12-Month Funding Point, or at any other time during the Term, PDI has provided
or made available to LTS more than the initial $2 million funding and:
     (i) LTS has, in the Steering Committee’s sole discretion, met all of the
Milestones, then for every $100,000 of such further funds actually provided by
PDI during the remainder of the Research & Business Development Program, the PDI
Interest will be increased by 0.55%; or
     (ii) LTS has in the Steering Committee’s sole discretion failed to meet all
of the Milestones, then for every $100,000 of such further funds provided by PDI
during the remainder of the Research & Business Development Program, the PDI
Interest will be increased by 0.83%.
     If any Dispute arises regarding the PDI Interest, that Dispute will be
resolved in accordance with Section 10.01.
     (d) Fair Market Value:
     The Fair Market Value as of the Exercise Date will be determined by mutual
agreement between the Parties. If the Parties cannot agree on the Fair Market
Value, each Party will hire a valuation expert who is experienced in the field
of emerging technologies. If the Fair Market Value, as determined by each of the
valuation experts, differs by more than 22.5%, then the Fair Market Value will
be determined in accordance with Section 10.01(b). If the Fair Market Value, as
determined by each of valuation experts differs by less than 22.5%, then the
Fair Market Value shall be determined by adding the two valuations together and
dividing by two.
     (e) Option Period:
     The Option shall be valid and exercisable for a period of 180 days after
the Steering Committee has determined, in its sole discretion, that the Research
& Business Development Program has come to a conclusion, provided that the
Research & Business Development Program will not exceed the Term (“Option
Period”). If PDI exercises the Option within the Option Period, then the Parties
shall have 6 months after the Exercise Date within which to obtain or agree upon
a Fair Market Value and, thereafter, to execute

10



--------------------------------------------------------------------------------



 



the license that is the subject of the Option (“Negotiation Period”). The
Negotiation Period may be extended by mutual agreement of the Parties or
extended automatically for up to 90 days if the Parties have not agreed upon or
obtained a Fair Market Value, through no fault of either Party or both Parties.
     (f) If an Exclusive License Agreement is not Entered into:
     If PDI does not exercise the Option within the Option Period or the Parties
are unable to agree on all the terms of the exclusive license that is the
subject of the Option, within the Negotiation Period, then LTS shall be free to
license the Program IP to another person; provided, however, that the terms of
such license are no more favorable to the licensee than those last offered PDI
and the license is subject to PDI’s rights in Section 3.02(a). If PDI (with the
approval of the Steering Committee) has paid any costs or expenses not charged
to the Program Budget, in relation to the protection, renewal or defense of any
of the Program IP owned by LTS but in respect of which it is unable to negotiate
a mutually acceptable exclusive license, LTS shall reimburse PDI for all such
costs and expenses incurred in respect of such Program IP owned by LTS.
     (g) Sale of Option:
     If PDI does not exercise the Option during the Option Period or if PDI
wishes to sell its Option to another person at any time, with the prior consent
of LTS (such consent not to be unreasonably withheld or delayed), then PDI is
free to sell that Option, provided that PDI will retain a sum equal to the PDI
Interest multiplied by purchase price at which the Option is sold and PDI will
remit the balance to LTS within 30 days of PDI receiving such purchase price in
cleared funds. If any dispute arises regarding each Party’s share of the
proceeds of sale of the Option, that dispute will be resolved in accordance with
Section 10.01.
     Section 3.03 . Termination of Option.
     During the Option Period, if:
     (i) PDI does not exercise the Option; or
     (ii) the Parties are not agreed to renew the term of the Research &
Business Development Program; or
     (iii) LTS does not consent to PDI’s sale of its Option to a third party,
Then, from the end of the Option Period, PDI will have no right, title or
interest in the Background IP, nor to the Program IP and all of PDI’s
obligations to fund, develop or commercialize LTS’ Background IP and the Program
IP shall cease.
     Section 3.04 . Right of First Offer.
     (a) Grant of First Offer:

11



--------------------------------------------------------------------------------



 



     (i) LTS will not license or otherwise transfer rights to any license of the
PECVD Chamber IP in the crystalline or polycrystalline field of use
(“Crystalline License”) until PDI is first offered the Crystalline License to
PDI, through 90 days’ written notice from LTS specifying the type of license
that is contemplated. PDI shall have 60 days from the date such notice is
received by PDI to negotiate and to propose a final offer to LTS.
     (ii) If PDI does not propose a final offer to LTS within such time period,
LTS shall be free to license or otherwise transfer the Crystalline License to
another person, using commercially reasonable efforts to maximize the value for
the Parties provided that LTS procures that all such other persons execute
confidentiality agreements, restraining them from disclosing or using the
subject matter of the license, if those other persons does not take up the
Crystalline License.
     (iii) If PDI does propose an offer to LTS within such time period, LTS may
accept such offer or may negotiate final offers from third parties (without
disclosing any terms of PDI’s final offer) for up to 180 days after the date
that PDI’s final offer is received by LTS. LTS may not license or otherwise
transfer such Crystalline License to another person unless that person offers
terms that are more favorable, on the whole, to LTS than the terms offered in
PDI’s final offer.
     (iv) In the event that LTS does not accept the final offer of PDI or a
third party, LTS may (if consistent with commercially reasonable efforts to
maximize the value of the Crystalline License) change the proposed nature of the
license or transfer or decide to further develop or otherwise delay the license
or transfer the Crystalline License, provided that PDI’s right of first offer
and LTS’ obligation to procure that all third party offers execute
confidentiality agreements shall again apply each time a new license or transfer
is proposed by LTS.
     Section 3.05 . Option on Fields of Use.
     (a) Grant of Option outside the Field of Use of the Research & Business
Development Program
     LTS hereby grants PDI an exclusive option to acquire an irrevocable,
perpetual, transferable, sub-licensable, worldwide exclusive license to the
Program IP and the Background IP within the Fields of Use of (i) Thin Film
amorphous Silicon-Si Photovoltaics; and (ii) LCD PECVD, (“Field of Use Option”).
PDI may exercise this Field of Use Option on or within 30 days of the 12-Month
Funding Point (“Field of Use Option Period”). The Parties will negotiate the
final form of such license for a period of 180 days immediately following the
date on which PDI exercises its Field of Use Option (“Field of Use Exercise
Date”) (“Field of Use Negotiation Period”).
     (b) If a Field of Use license agreement is entered into, the following
parameters for negotiation are hereby established:

12



--------------------------------------------------------------------------------



 



     (i) On the effective day of the license granted pursuant to the Field of
Use Option, PDI will pay LTS an upfront royalty of one million dollars
($1,000,000), which shall be credited against any all future Gross Margin
Royalty that would be due and payable under that Field of Use Option license.
     (ii) In consideration for the grant of an irrevocable, perpetual,
transferable, sub-licensable, worldwide exclusive license to the Program IP and
the Background IP within the Fields of Use of (i) Thin Film amorphous Silicon-Si
Photovoltaics; and (ii) LCD PECVD to PDI, PDI will agree to pay a royalty (the
“Gross Margin Royalty”) on a quarterly basis.
     (iii) The Parties agree that the Gross Margin Royalty percentage will be
between 3% to 8% of the Gross Margin. “Gross Margin” will be defined as gross
revenue, less all of its Manufacturing Costs. “Manufacturing Costs” shall
consist of all or any materials, burden and labor cost and expenses, to the
extent that it is not in the burden rate.
     (iv) The time duration of the royalty period will be determined based on
the royalty percentage.
     (v) Future Gross Revenue Royalties will be paid only after a total of one
million dollars ($1,000,000) of accumulated Gross Margin Royalty has been
accrued by PDI and thus exhausting the upfront royalty payment.
     (c) If a Field of Use License Agreement is not Entered into:
     If PDI does not exercise the Field of Use Option within the Field of Use
Option Period or the Parties are unable to agree on all the terms of the license
that is the subject of the Field of Use Option, within the Field of Use
Negotiation Period, then LTS shall be free to license the Program IP within the
Fields of Use of (i) Thin Film Silicon; and (ii) LCD, to another person;
provided, however, that the terms of such license are no more favorable to the
licensee than those last offered PDI and the license is subject to PDI’s rights
in Section 3.02(a). If PDI (with the approval of the Steering Committee) has
paid any costs or expenses not charged to the Program Budget, in relation to the
protection, renewal or defense of any of the Program IP owned by LTS but in
respect of which it is unable to negotiate a mutually acceptable Field of Use
license, LTS shall reimburse PDI for all such costs and expenses incurred in
respect of such Program IP owned by LTS.
ARTICLE 4
Program Budget and Payment
     Section 4.01 . Program Budget. PDI will provide or make available to LTS
the Program Budget for the purposes of the Research & Business Development
Program. The Program Budget will be administered in accordance with the terms
set out in Schedule B.

13



--------------------------------------------------------------------------------



 



ARTICLE 5
Confidentiality
     Section 5.01 . Confidential Information. For the term of this Agreement and
for 5 years after the termination or expiration of this Agreement, each Party
shall retain the other Party’s Confidential Information in the strictest
confidence (on a need to know basis) and shall not disclose such Confidential
Information to any person without the other Party’s express written consent,
other than to an employee, agent or professional advisor of the receiving Party
or an Affiliate thereof under a duty of confidentiality not less than that
required of the Parties herein. Notwithstanding anything to the contrary in this
Agreement, the obligation to maintain the confidentiality of Confidential
Information shall not apply to the extent that the receiving Party is required
to disclose such Confidential Information pursuant to law or legally enforceable
order of a court or judicial body; provided that the receiving Party provides
notice to the disclosing Party as soon as possible to enable the disclosing
Party to seek a protective order or an injunction.
     Section 5.02 . Restricted Use. With respect to the Confidential Information
of the other Party, each Party agrees:
     (a) to use the Confidential Information only for the purposes of this
Agreement and as expressly permitted by this Agreement;
     (b) not to make copies of or store Confidential Information or any part
thereof except as expressly permitted by this Agreement;
     (c) to reproduce and maintain on any copies of any Confidential Information
such proprietary legends or notices (whether of disclosing Party or a third
party) as are contained in or on the original or as the disclosing Party may
otherwise reasonably request;
     (d) not to modify or prepare derivative works from, or decompile,
disassemble or reverse engineer, or sell, publish, make available, compile,
display or transfer any Confidential Information and;
     (e) to treat the terms and conditions of this Agreement as Confidential
Information; provided, however, that each Party may disclose the terms and
conditions of this Agreement: (i) in confidence, to its accountants, banks and
financing sources and their advisors; (ii) in connection with the enforcement of
this Agreement or rights under this Agreement; (iii) in confidence, in
connection with an actual or proposed merger, acquisition or similar transaction
involving such Party; (iv) in confidence, to its Affiliates; (v) in confidence,
to its third party contractors who have a need to know, solely in connection
with their provision of services to such Party; (vi) as required by applicable
securities laws or the rules of any stock exchange on which securities of such
Party are traded or any other applicable regulatory rule or regulation or
governmental agency directive; provided, however, that prior to making any such
disclosure, the receiving Party shall provide 90 days’ notice to the other Party
regarding the nature and extent of the disclosure to enable the other Party to
seek to obtain confidential treatment,

14



--------------------------------------------------------------------------------



 



to the extent available, for such Confidential Information; or (vii) as mutually
agreed upon by the Parties.
ARTICLE 6
Representations and Warranties
     Section 6.01 . Representations of Both Parties. Each Party represents and
warrants to the other Party that, as of the Effective Date:
     (a) such Party is duly organized and validly existing under the laws of the
state or country of its incorporation and has full corporate power and authority
to enter into this Agreement and to carry out the provisions hereof;
     (b) such Party has taken all corporate action necessary to authorize the
execution and delivery of this Agreement and the fulfilling of its obligations
under this Agreement;
     (c) such Party is not aware of any impediment which would inhibit its
ability to fulfill the terms and conditions imposed on it by this Agreement; and
     (d) such Party has disclosed all material information in its possession or
control requested by the other Party relating to the subject matter of this
Agreement and other material information in its possession or control, which, in
its reasonable opinion, would be material to the other Party entering into this
Agreement, and to its knowledge such information does not contain any untrue
statement of material fact or omit to state a material fact.
     (e) neither Party will engage in activities with a third Party in the Field
of Use that is in conflict of interest of the Research & Business Development
Program, as determined by the Steering Committee.
     Section 6.02 . Representations by LTS. LTS represents and warrants to PDI
that, as of the Effective Date:
     (a) LTS shall be responsible for any negligence, willful misconduct or
breach of or in relation to this Agreement or of or in relation to the
confidentiality Acknowledgement by any of its employees and contractors.
     (b) LTS shall save, defend and hold PDI and its agents and employees
harmless from and against any and all losses resulting directly or indirectly
from any act or omission of any such employees and contractors.
     (c) the Principals (and any staff, including employees and contractors,
recruited pursuant to Section 2.03(a)(ii)) are competent, suitably qualified and
experienced and able to undertake the Research & Business Development Program.
     (d) LTS will procure that:

15



--------------------------------------------------------------------------------



 



     (A) neither Principal will draw any salary or consultancy from the Program
Budget; and
     (B) both Principals will devote their full time efforts to the Program and
neither engages with a third Party in any activity in the Field of Use that is
or might be in conflict with the interests of the Research & Business
Development Program, as determined by the Steering Committee.
     (e) without having conducted a formal investigation, LTS is not aware of
any patent rights or other proprietary rights of any third Party, which might be
infringed by either Party carrying out its obligations under this Agreement; and
     (f) LTS has the right to grant PDI the rights and licenses hereby granted
under this Agreement.
     Section 6.03 . No Representation by Principals. The Parties agree that
neither of the Principals make any of the warranties set out in Section 6.01 or
Section 6.02 and that PDI will not bring or pursue any action against either one
or both of the Principals for any breach by LTS of the warranties in those
sections.
ARTICLE 7
Term and Termination
     Section 7.01 . Term.
     (a) This Agreement shall commence as of the Effective Date and shall
continue in force for a period of 12 months (the “Initial Term”) provided that
PDI has not terminated this Agreement on 90 days’ notice to LTS in accordance
with Section 2.01(a)(iv).
     (b) The parties may agree in writing to renew this Agreement for a mutually
agreed term (“Renewal Term”) in order to conduct further Research & Business
Development and development at any time prior to expiration of the Initial Term
or of each successive Renewal Term, as the case may be (the Initial Term and
Renewal Terms being, collectively, the “Term”).
     Section 7.02 . Termination for Cause.
     (a) PDI may terminate this Agreement and all Work Plans hereunder in the
event that either Principal cease to be a director and/or shareholder of LTS
and/or willfully discontinue either of their involvement with the Research &
Business Development Program,
     (b) LTS may terminate this Agreement and all Work Plans hereunder in the
event that that a change in PDI’s Steering Committee appointee is deemed
unacceptable by LTS such determination to be executed in good faith.

16



--------------------------------------------------------------------------------



 



     (c) PDI may terminate this Agreement and all Work Plans hereunder in the
event that LTS is in default or breach of any material provision of this
Agreement and such default or breach continues unremedied for a period of
30 days after 30 days’ written notice thereof, or such reasonable period in
excess of 30 days provided that LTS promptly commences to cure and continues
thereafter to diligently prosecute the cure (“Cure Period”). PDI may terminate
any Work Plan at any time in the event that LTS is in default or breach of any
material provision of such Work Plan, and such default or breach continues
unremedied, beyond the Cure Period, after written notice thereof.
     (d) LTS may terminate this Agreement and all Work Plans hereunder in the
event that PDI is in default or breach of any material provision of this
Agreement and such default or breach continues unremedied for a period of
30 days after 30 days’ written notice thereof, or such reasonable period in
excess the Cure Period provided that PDI promptly commences to cure and
continues thereafter to diligently prosecute the cure. LTS may terminate any
Work Plan at any time in the event that PDI is in default or breach of any
material provision of such Work Plan, and such default or breach continues
unremedied, beyond the Cure Period, after written notice thereof.
     (e) Without prejudice to any rights or remedies PDI may have under this
Agreement, if any third party initiates, maintains or supports any action to
(a) challenge the validity, enforceability and scope of any patent in respect of
an invention claimed in the PECVD Chamber IP or (b) claims that any Intellectual
Property or Know-How in or relating to the PECVD Chamber IP infringes that third
party’s rights in any Intellectual Property, then:
     (A) PDI may, in its sole discretion:
     (1) terminate this Agreement with 30 days’ prior written notice to LTS;
     (2) exercise its Option; or
     (3) sell its Option; and
     (B) LTS will save, defend and hold PDI harmless from and against all losses
resulting directly or indirectly from any breach by LTS of Section 9.01(e) and
any third party action or claim described in Section 7.02(e) and this clause
shall survive any termination or expiration of this Agreement.
     Section 7.03. Survival of Work Plans. Notwithstanding the expiration or
termination of this Agreement, the duties and obligations of the Parties
hereunder under any Work Plan shall continue in force unless (i) such Work Plan
expires or terminates in accordance with its terms, (ii) there is a termination
of such Work Plan for cause under Section 7.02, or (iii) the Parties mutually
agree to terminate such Work Plan.

17



--------------------------------------------------------------------------------



 



     Section 7.04. Survival. The duties and obligations of the Parties under
Articles 1, 5, 6, 8 and 9 and Section 7.02(e) and 7.04 of this Agreement shall
survive termination or expiration of this Agreement or any Work Plan.
ARTICLE 8
Indemnification
     Section 8.01. Indemnification for Research & Business Development and
Development. Subject to Section 8.02 below, LTS hereby agrees to save, defend
and hold PDI and its agents and employees harmless from and against any and all
losses resulting directly or indirectly from the Research & Business Development
and development conducted by LTS, its agents or sublicenses, but only to the
extent that such losses result from the gross negligence or willful misconduct
or material breach of this Agreement (including breaches of representations and
warranties) of LTS or its employees and agents and such losses do not also
result from the negligence or willful misconduct or material breach of this
Agreement (including breaches of representations and warranties) of PDI.
     Section 8.02. LIMITATION OF LIABILITY.
     IN NO EVENT SHALL EITHER PARTY’S TOTAL CUMULATIVE LIABILITY ARISING UNDER
THIS AGREEMENT EXCEED THE TOTAL AMOUNT OF FUNDS PROVIDED TO LTS BY PDI FOR THE
RESEARCH & BUSINESS DEVELOPMENT PROGRAM AND IN NO EVENT SHALL ANY PARTY BE
LIABLE TO THE OTHER FOR LOST PROFITS OF THE OTHER PARTY OR ANY CONSEQUENTIAL,
SPECIAL, PUNITIVE, INCIDENTAL OR INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT,
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, EXCEPT FOR GROSS NEGLIGENCE OR
INTENTIONAL MISCONDUCT.
     Section 8.03. Notice of Claim. In the event that a Party is seeking
indemnification under this Article 8, it shall inform the other Party of a claim
as soon as reasonably practicable after it receives notice of the claim, shall
permit the indemnifying Party to assume direction and control of the defense of
the claim (including the right to settle the claim solely for monetary
consideration), and shall cooperate as requested in the defense and settlement
of the claim. The indemnified Party shall not voluntarily make any payment or
incur any expense in connection with any claim or suit without the consent of
the indemnifying Party.
ARTICLE 9
IP Protection and Enforcement
     Section 9.01. Prosecution and Protection of Inventions in Program IP.
     (a) At the request of LTS, PDI may, but is not obliged to, take all
necessary action to file and prosecute one or more Patents in respect of any
invention contained in the Program IP within the Field of Use. If PDI undertakes
such filing and prosecution,

18



--------------------------------------------------------------------------------



 



LTS shall promptly assign all of its right, title and interest in and to such
invention and any Intellectual Property arising therefrom to PDI. Thereafter,
PDI shall have the sole right, at its discretion to commercialize such invention
and all Intellectual Property arising therefrom, without obligation to LTS,
except that PDI will grant LTS a non-exclusive, irrevocable, perpetual,
worldwide license back to such invention and any Patents. PDI shall be
responsible for paying all costs and expenses of filing, prosecuting and
maintaining the Patents pursued by PDI under this Section
     (b) If PDI elects not to proceed with the filing and prosecution of Patents
relating to inventions contained in the Program IP within the Field of Use, then
LTS shall have the right to proceed with the filing and prosecution of one or
more Patents in respect of any invention contained in the Program IP within the
Field of Use at its own expense and for its own benefit.
     (c) Each Party shall reasonably assist the other Party in the filing,
prosecution and maintenance by the other Party (or both Parties jointly, as the
case may be) of Patents under Section 9.01, including, without limitation,
executing any necessary powers of attorney. The Parties shall keep one another
informed of the progress of such prosecution by exchanging copies of all
correspondence between their patent counsel and the patent offices of the
countries where such applications were filed. Each Party shall promptly execute
any necessary documents or instruments in connection with any assignments of its
right, title and interest in and to any invention within the Program IP and
Intellectual Property arising there from.
     (d) The Parties agree that:
     (i) Each Party shall promptly notify the other in writing of any alleged or
threatened infringement of Patents in the Program IP of which it becomes aware.
For all Patents that are filed under Section 9.01(a), the Parties will proceed
as set forth in paragraphs (ii) and (iii) of this Section 9.01(d). If the
relevant Patent in the Program IP was filed under Section 9.01(b), the Party
that owns such Patent shall have sole rights, at its sole discretion, to enforce
such patent.
     (ii) PDI shall have the first right, but not the obligation, to bring, at
its own expense, an appropriate action against any person or entity directly or
contributorily infringing a Patent in the Program IP within the Field of Use.
LTS shall cooperate reasonably with PDI in such action, including consenting to
be a named party to such action and the furnishing of a power of attorney. LTS
shall have the right to participate in any such action against a third party
infringer through counsel of its own choice and at its own expense.
     (iii) Within the earlier of (A) 90 days of the discovery of any alleged or
threatened infringement or (B) receipt of the notice in paragraph (i) above, PDI
shall notify LTS whether it intends to institute an infringement suit or take
other reasonable action to protect the relevant Patent in the Program IP. If PDI
elects not to take action, or fails within 90 days to so notify LTS that it
intends to take

19



--------------------------------------------------------------------------------



 



action, then LTS shall have the right to institute such suit or take other
appropriate action at its own expense, in its own name, PDI’s name, or both. In
such event, PDI hereby agrees to cooperate reasonably with LTS in any such
effort, including by consenting to be named party to such action and the
furnishing of a power of attorney.
     (iv) If the above provisions of clauses (ii) and (iii) above are not
enforceable under the applicable laws, the Parties shall meet and discuss in
good faith how to respond to the infringement.
     (v) Regardless of which Party brings the action, any recovery obtained by
settlement or otherwise shall be distributed as follows: (A) any recovery shall
be applied first to cover the reasonable expenses (including counsel fees)
incurred by the Parties in such action, and (B) thereafter, the net recovery
shall be shared between the Parties. The amount of the settlement distribution
will be determined by each Party’s percentage ownership in the Research &
Business Development Program at the time of settlement. The Parties must consent
in advance to any settlement, which consent shall not be unreasonably withheld.
     (e) Maintenance of Background IP and Program IP:
     Without prejudice to Section 9.01(d), LTS and the Principals each hereby
undertake to maintain, prosecute and defend in good faith all the Background IP
and Program IP that is the subject of the Option for the Term or until the
expiration of the Option Period, whichever is the later. LTS and the Principals
each further undertake not to encumber, transfer, license or abandon the
Background IP and the Program IP (or either of them) in any manner that is
inconsistent with, prejudicial to or adverse to PDI’s rights under this
Agreement, including the Option, without the prior written consent of PDI.
ARTICLE 10
Miscellaneous
     Section 10.01. Dispute Resolution.
     (a) Informal Resolution:
     (i) The Parties recognize that disputes as to certain matters may from time
to time arise during the term of this Agreement which relate to either Party’s
rights and or obligations. It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to litigation,
if possible. To accomplish this objective, the Parties agree to follow the
procedures

20



--------------------------------------------------------------------------------



 



set forth in Section 2.02(b) above and this Section 10.01 if and when an issue
or dispute arises under this Agreement.
     (ii) If the Steering Committee is unable to resolve any issue or dispute
arising within its authority (or referred to it pursuant to Section 2.02(b)
above) under the terms of this Agreement within 30 days thereof, or upon any
other dispute or issue regarding a Party’s rights or obligations under this
Agreement, any Party may, by written notice to the other, have such dispute or
issue referred to their respective chief executive officers, for attempted
resolution by good faith negotiations.
     (iii) Upon such referral of an issue or dispute for resolution, such
designated officers shall meet promptly thereafter and shall use good faith
efforts to attempt to resolve such dispute or issue.
     (b) Formal Resolution:
     (i) With respect to any dispute or issue referred to the Parties’
designated officers for resolution under Section 10.01(a)(i) above, if the
designated officers are not able to resolve such issue or dispute within 30 days
of such referral, then either Party may at any time thereafter, subject to
Section 10.01(b)(iii) below, seek to have the issue or dispute resolved by an
arbitrator in San Francisco.
     (ii) Any arbitration arising out of or relating to this Agreement or the
breach, termination, enforcement, interpretation or validity thereof, in
deciding the determination of the scope or applicability of this Agreement to
arbitrate, will be administered by AAA pursuant to its Rules on any award made
by such arbitration may be entered in any court having jurisdiction.
     (iii) This Agreement shall be governed, construed and enforced in
accordance with the laws of the State of California, without reference to
conflict of laws principles. Each of the Parties hereto Error! Bookmark not
defined.Article 1 consents to submit to the personal jurisdiction of the U.S.
District Court for the Southern District of California and to any state court
located in such district in the event that any dispute arises out of this
Agreement, Error! Bookmark not defined.Article 2 agrees that such Party will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and Error! Bookmark not defined.Article 3 agrees
that such Party will not bring any action relating to this Agreement in any
court other than the U.S. District Court for the Southern District of California
or a state court located in such district.
     (iv) Notwithstanding anything to the contrary contained in this Agreement,
the Parties may seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms thereof in any court of the

21



--------------------------------------------------------------------------------



 



United States or any state thereof having jurisdiction, this being in addition
to any other remedy to which they may be entitled at law or equity.
     Section 10.02. Non-solicitation. The Parties acknowledge and agree that
each Party’s employees and consultants are a valuable asset and are difficult to
replace. Accordingly, each Party agrees that, during each Project and for a
period of 6 months after the end of each Project, it will not knowingly offer
employment as an employee, independent contractor, or consultant to the other
Party’s employees, independent contractors, or consultants. The Parties agree
that the foregoing shall not be deemed to prohibit either Party from making a
general, public solicitation of employment in the ordinary course of such
Party’s business, provided that such solicitation is not directed specifically
to employees of the other Party.
     Section 10.03. Assignment. Neither this Agreement nor any rights under this
Agreement may be assigned or otherwise transferred by either Party, in whole or
in part, whether voluntarily or by operation of law, including by way of sale of
assets, merger or consolidation (other than to (a) an Affiliate of such Party or
(b) a person that is a successor to substantially all of the business and assets
of such Party, in each case who executes a written agreement of assumption by
which it agrees to be bound hereby), without the prior written consent of the
other Party, which consent will not be unreasonably withheld. Subject to the
foregoing, this Agreement will be binding upon and will inure to the benefit of
the Parties and their respective successors and assigns.
     Section 10.04. Independent Contractors. The relationship of the Parties
established by this Agreement is that of independent contractors, and nothing
contained in this Agreement shall be construed or implied to give either Party
the power to direct or control the day-to-day activities of the other, except in
relation to the Research & Business Development Program, nor shall any Party
have the right or authority to assume, create or incur any third party liability
or obligation of any kind, express or implied, against or in the name of or on
behalf of another except as expressly set forth in this Agreement.
     Section 10.05. Severability. In the event that any provision of this
Agreement conflicts with governing law or if any provision is held to be null,
void or otherwise ineffective or invalid by a court of competent jurisdiction,
(a) such provision shall be deemed to be restated to reflect as nearly as
possible the original intentions of the Parties in accordance with applicable
law, and (b) the remaining terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect. This Agreement has been
negotiated by the Parties and their respective counsel and will be interpreted
fairly in accordance with its terms and without any strict construction in favor
of or against either Party.
     Section 10.06. Entire Agreement. This Agreement is an integrated document
and all attachments hereto and incorporated herein constitute the entire, final,
complete and exclusive agreement between the Parties and supersede all previous
agreements, intentions, or representations, oral or written, relating to this
Agreement. This Agreement may not be modified or amended except in a writing
signed by a duly authorized

22



--------------------------------------------------------------------------------



 



representative of each Party. Both Parties acknowledge having read the terms and
conditions set forth in this Agreement and all attachments hereto, understand
all terms and conditions, and agree to be bound hereby.
     Section 10.07. No Waiver. The failure of either Party to enforce at any
time any of the provisions of this Agreement shall not be deemed to be a waiver
of the right of either Party thereafter to enforce any such provisions.
     Section 10.08. Force Majeure. Nonperformance of either Party shall be
excused to the extent that performance is rendered impossible by strike, fire,
flood, governmental act or order or restriction, failure of suppliers, or act of
God, or any other reason where failure to perform is beyond the control and not
caused by the negligence of the non-performing Party.
     Section 10.09. Notices. Any notice required or permitted under the terms of
this Agreement or required by law must be in writing and must be (a) delivered
in person; (b) sent by first class registered mail, or air mail, as appropriate;
or (c) sent by overnight air courier, in each case properly posted to the
appropriate address set forth in the introduction paragraph to this Agreement.
Either Party may change its address for notice by notice to the other Party
given in accordance with this Section 10.09. All such notices shall be deemed
received on the date of receipt thereof if received prior to 5:00 p.m. in the
place of receipt and such day is a business day in the place of receipt.
Otherwise, any such notice shall be deemed not to have been received until the
next succeeding business day in the place of receipt.
     Section 10.10. Counterparts. This Agreement may be executed in
counterparts, each of which so executed will be deemed to be an original and
such counterparts together will constitute one and the same agreement.
THE PARTIES ACKNOWLEDGE THAT THEY HAVE READ THIS AGREEMENT, AND THEY UNDERSTAND
IT AND AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS. THE PARTIES FURTHER AGREE
THAT THIS AGREEMENT IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE UNDERSTANDING
BETWEEN THE PARTIES. EACH PARTY AND EVERY INDIVIDUAL SIGNING THIS AGREEMENT
REPRESENTS AND WARRANTS THAT HE IS FULLY AUTHORIZED AND EMPOWERED TO ENTER INTO
THIS AGREEMENT.

23



--------------------------------------------------------------------------------



 



          Accepted and agreed to:

PDI, INC.
      By:   /s/ Jeffrey Hawthorne         Name:   Jeffrey Hawthorne       
Title:   President and CEO     

        LTS LLC
      By:   /s/ Kam Law         Name:   Kam Law        Title:        

          Dr. Kam Law
      By:   /s/ Kam Law         Name:   Kam Law        Title:        

          Toshima LLC
      By:   /s/ Masato Toshima         Name:   Masato Toshima        Title:    
   

24